Name: Council Regulation (EEC) No 2271/86 of 7 July 1986 implementing Decision No 1/86 of the EEC-Switzerland Joint Committee - Community transit - amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit consequent upon the accession of the Kingdom of Spain and the Portuguese Republic to the European Communities
 Type: Regulation
 Subject Matter: Europe;  European construction;  tariff policy
 Date Published: nan

 22 . 7 . 86 Official Journal of the European Communities No L 199 / 5 COUNCIL REGULATION (EEC ) No 2271 / 86 of 7 July 1986 implementing Decision No 1 / 86 of the EEC-Switzerland Joint Committee  Community transit  amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit consequent upon the accession of the Kingdom of Spain and the Portuguese Republic to the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to - the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Whereas the said provisions are the subject of Decision No 1 / 86 of the Joint Committee ; whereas it is necessary to adopt implementing measures in respect of the said Decision , HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission , Whereas Article 16 of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit ('), signed on 23 November 1972 , empowers the Joint Committee set up under that Agreement to adopt by decision certain amendments to the said Agreement and the Appendices thereto ; Whereas the Joint Committee has laid down special provisions which make it possible , as long as customs duties and other charges have not been eliminated in intra-Community trade , to distinguish goods according to whether they have acquired Community status in the Community of Ten or in Spain or Portugal ; Article 1 Decision No 1 / 86 of the EEC-Switzerland Joint Committee  Community transit  amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit consequent upon the accession of the Kingdom of Spain and the Portuguese Republic to the European Communities shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 July 1986 . For the Council The President N. LAWSON ( ») OJ No L 294 , 29 . 12 . 1972 , p. 87 .